Citation Nr: 1017027	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-37 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran's claims file was transferred to 
the VA RO in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service personnel records reflect that he 
participated in operations against insurgent communist Viet 
Cong forces in the Republic of Vietnam, and in Operation 
"Allen Brook."  At the February 2010 hearing, the Veteran's 
representative submitted unit records showing that tanks from 
the appellant's unit - Company B, 5th Tank Battalion, 1st Tank 
Battalion, 1st Marine Division - engaged in combat with the 
enemy in July 1968.  Therefore, the Board finds that the 
Veteran engaged in combat with the enemy, and that he has a 
verified stressor.  

A record from Psychological Services Center shows that the 
appellant appears to meet many of the criteria for PTSD, but 
more information was needed before providing a diagnosis.  In 
light of that fact, and the fact that the claimant has not 
had a VA examination, further development is necessary.

At the hearing, the Veteran testified that his personal 
physician had prescribed medication for psychiatric 
symptomatology.  The records from his personal physician are 
not, however, of record, and they need to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
medical records from the Veteran's personal 
physician regarding any prescribed 
medication for any psychiatric symptoms.  
The RO should associate any obtained 
records with the appellant's claim folder.  

2.  Thereafter, the Veteran must also be 
afforded a VA examination by a 
psychiatrist to determine whether it is at 
least as likely as not that he has PTSD 
due to service.  The claims folder is to 
be made available to the examiner to 
review.  The examiner must address whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that he has PTSD due 
to his verified combat in service.  A 
complete rationale must be provided for 
any opinion offered.

In preparing his or her opinions, the 
examiner must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non relationship.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed PTSD is unknowable.

The VA physician must append a copy of his 
or her curriculum vitae to the medical 
opinion report. 

3.  The Board acknowledges the difficulty 
the Veteran has in expressing himself and 
his symptoms.  Yet, the Veteran must 
understand that in order to be service 
connected for PTSD a proper diagnosis is 
required.  Hence, the Veteran is to be 
notified that it is his responsibility to 
report for the examination and to 
cooperate in the development of the claim. 
 The consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  After the development requested, the 
RO should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.
 
5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for PTSD.  If the benefit is 
not granted, the Veteran should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


